FILED
                              NOT FOR PUBLICATION                           OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TERESA FIGUEROA OCAMPO,                           No. 08-73707

               Petitioner,                        Agency No. A095-309-154

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Teresa Figueroa Ocampo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioner’s motion to

reopen as untimely and number-barred because it was her second motion to reopen,

see 8 U.S.C. § 1003.2(c)(2), and the second motion was filed more than 90 days

after the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i). Petitioner

presented insufficient evidence to qualify for the changed country conditions

exception. See 8 U.S.C. § 1229a(c)(7)(C)(ii); Malty v. Ashcroft, 381 F.3d 942, 945

(9th Cir. 2004) (“The critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.”).

      We lack jurisdiction to review petitioner’s contention that she and her

children belong to a particular social group because she failed to exhaust that issue

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73707